The Attorney              General of Texas
                                                              December 22, 1982
MARK WHITE
Attorney General

                                        Honorable G. Dwayne Pruitt                Opinion NO. ~~-542
Supreme      Court Building             Terry County Attorney
P. 0. Box 12546
Austin,    TX. 76711. 2546
                                        Terry County Courthouse                   lb?: Whether one probation
5121475-2501                            Brownfield, Texas   79316                 office may serve two judicial
Telex    910/674~1367                                                             districts located in different
Telecopier      5121475.0266                                                      counties

                                        Dear Mr. Prultt:
1607 Main St., Suite 1400
Dallas,   TX. 75201-4709
2141742-6944                                 You have requested our opinion as to whether one joint probation
                                        office may serve,two judicial districts in different counties. Your
                                        question concerns the legality of the situation which has existed in
4624 Alberta       Ave., Suite    160
El Paso, TX.       79905.2793
                                        Terry, Yoakum, Hockley, and Cochran counties since apportionment
9151533.3464                            legislation became effective on April 8, 1981. Article 199, V.T.C.S.,
                                        9121 (121st Judicial District), §3.112 (286th Judicial District). All
                                        four counties had previously comprised only one judicial district and
1220 Dallas Ave., Suite          202
                                        one probation office served all four counties. Under the new
Houston.     TX. 77002.6966
7131650-0666
                                        apportionment, Terry and Yoakum counties comprise the new 121st
                                        Judicial District, while Cochran and Hockley counties comprise the new
                                        286th Judicial District.
806 Broadway.        Suite 312
Lubbock,     TX.    79401-3479               Subsequent to     the effective date of       the apportionment
8061747-5238
                                        legislation, the judges of the new 121st Judicial District and the new
                                        286th Judicial District acted to continue the probation department
4309 N. Tenth, Suite B                  under the same administrative structure. However, the same probation
McAllen,     TX. 76501.1665             personnel are now employed by both judicial districts. The new
5121662-4547                            probation office is known as the 121st and 286th Judicial Districts
                                        Probation Department. According to the Executive Director of the
200 Main Plaza. Suite 400               Texas Adult Probation Commission, this probation department has fully
San Antonio,  TX. 76205.2797            met the standards set by the commission for a probation officer for
5121225-4191                            each district, and this method, in fact, appears to be the most
                                        efficient, cost-effective method of providing adequate probation
An Equal      Opportunity/
                                        services to these four counties.
Affirmative     Action     Employer
                                             Section 10 of article 42.12 of the Code of Criminal Procedure
                                        provides:

                                                     For the purpose of providing adequate probation
                                                  SfZViCeS. the district judge or district judges
                                                  trying criminal cases in each judicial district in
                                                  this state shall establish a probation office and




                                                                     p. 1966
Honorable G. Dwayne Pruitt - Page 2    (MW-542)




          employ, in accordance with standards set by the
          commission, district personnel as may be necessary
          to conduct presentence investigations, supervise
          and rehabilitate probationers, and enforce the
          terms and conditions of misdemeanor and felony
          probation.   If two or more judicial districts
          serve a county, or a district has more than one
          county, one district probation department shall
          serve all courts and counties in the districts.

This provision clearly indicates that the legislature contemplated the
establishment of one probation office "in each judicial district."
Where the language of a statute is plain and unambiguous, it
ordinarily will be literally construed. Trimmier v. Carlton, 264 S.W.
253, 258 (Tex. Civ. App. - Austin 1924), aff'd on other grounds, 296
S.W. 1070 (Tex. 1927); Brasos River Authority v. Graham, 354 S.W.Zd
99, 109 (Tex. 1961).

     Furthermore, section 10 itself creates two exceptions: a single
district probation office is permitted (1) in a multi-district county
(two or more judicial districts in a county; and (2) a multi-county
district (a district includes more than one county). The statute does
not authorize a single probation office for the situation you
describe: a multi-county, multi-district area. Where a statute
contains one or more specific exceptions, the usual implication is
that no other exceptions are applicable, and that the statute should
apply in all cases not excepted. State v. Richards, 301 S.W.Zd 597,
600 (Tex. 1957); Federal Crude Oil Company v. Yount-Lee Oil Company,
52 S.W.Zd 56, 60 (Tex. 1932).

                             SUMMARY

             A joint probation office for the 121st and
          286th Judicial Districts is not authorized by
          statute, and is. hence, impermissible. Each
          district is required to establish and maintain its
          own distinct probation office.

                                         Very truly yours,   L-l



                                         MARK      WHITE
                                         Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General




                                   p. 1967
Honorable G. Dwayne Pruitt - Page 3 (MW-542)




RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Patricia Hinojosa
Jim Moellinger
Bruce Youngblood




                              p. 1968